Order entered August 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00733-CV

               IN THE INTEREST OF S.H AND S.H., MINOR CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 14-23164-V

                                           ORDER
       Appellant’s brief in this child protection case is overdue. Appellant is ORDERED to

file, within TEN DAYS of the date of this order, both appellant’s brief and an extension motion.

Failure to file the brief and an extension motion by the time specified may result in an order for

the trial court to conduct a hearing to determine why appellant’s brief has not been filed and to

take such measures as may be necessary to assure effective representation, including

appointment of new counsel.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE